 

Commercial - in - Confidence

 

 

TECHNOLOGY EXPLOITATION AGREEMENT

 

 

THIS AGREEMENT is made the 29th day of July 2008

 

BETWEEN:

 

(l)

ROKE MANOR RESEARCH LIMITED a company incorporated in England and Wales
(registered no. 267550) whose registered office is at Faraday House, Sir William
Siemens Square, Frimley, Camberley, England, GU16 8QD, trading from Roke Manor,
Old Salisbury Lane, Romsey, Hampshire, England, SO51 0ZN ("ROKE”); and

 

(2)

PEAK RESOURCES INCORPORATED a company incorporated in the State of Nevada, USA
(registration # E0661692005-9) whose statutory resident agent’s office is
located at 5348 Vega Drive, Las Vegas, Nevada, 89108 and whose business office
is located at 2103 Tyrone Place, Penticton, British Columbia, Canada, V2A 8Z2
(“PEAK”).

 

WHEREAS:

 

(A)

ROKE is the registered proprietor of certain intellectual property rights in
buried object detection technology (“Technology”) as referred to in Appendix 1.
As such ROKE has the right to licence third parties the ability to utilise and
exploit such intellectual property.

 

(B)

PEAK wishes to obtain from ROKE the right to utilise the intellectual property
rights in order to further develop, manufacture and sell products based on the
Technology.

 

(A)

ROKE has agreed to licence PEAK the right to utilise the intellectual property
rights in the Technology and to carry out the exploitation of such intellectual
property rights in accordance with the terms of this agreement (hereinafter
referred to as the “Agreement”).




(B)

PEAK has contracted ROKE to develop the Product for PEAK (“Development
Programme”) as detailed in Task 1 (“Task 1”) under the Development and
Consultancy Support Services Agreement.

 

 

IT IS AGREED as follows:

 

 

1.

INTERPRETATION

 

1.1

In this Agreement:

 

“Intellectual Property” means the patents, copyright documents, designs and
design techniques, software and know-how relating to Technology and embodied in
any technical information and assistance furnished under Clause 4 and all other
information provided to  PEAK by ROKE under this Agreement;

 

“Upfront Fee” means the upfront payment payable by PEAK to ROKE for the licence
to use and incorporate the Intellectual Property in the Product.

 

 

Page 1 of 9

--------------------------------------------------------------------------------



Commercial - in - Confidence

 

"Product" means any anomaly or metal detector product or products developed by
    PEAK and incorporating any or all of the Intellectual Property in the
Technology [and shall include any spare parts, repair work, maintenance and
support services, and user manuals];

 

“Royalty” means the royalty payment payable by PEAK to ROKE for each Product
deployed and/or sold by PEAK in accordance with Clause 3.1 or 3.2.

 

“Effective Date”, “Duration” and “Initiating Party” shall have those meanings
prescribed to them in Clause 11.

 

“Market” means the worldwide market for products, services and systems to detect
exposed, buried or hidden mines. The parties may from time to time agree changes
to this definition in accordance with Clause 13.1.

 

“Selling Price” means the total price invoiced by PEAK to its customers relating
to the sale of any Product, excluding any VAT or other sales related taxes and
excluding the costs of carriage, insurance and freight.  Any sales made in a
currency other than UK pounds shall be converted to UK pounds in accordance with
Clause 3.6.

 

“Technology” shall have the meaning prescribed above and referred to in Appendix
1.

 

“Development Programme” shall have the meaning as prescribed in WHEREAS (D)
above.

 

 

1.2

References to “deploy” the Product shall be deemed to be a reference to the
manufacture, use, lease, hire or other use of the Product and the word
“deployment” or "deployed" shall be construed accordingly.  

 

1.3

References to “sales(s)” shall be deemed to mean the sale or disposal including
but not limited to lease, hire, gift or any other transaction which transfers
title or possession of any Product or puts any Product into service to provide a
benefit to another party and the word “sell” or “sold shall be construed
accordingly.

 

1.3

In this Agreement reference to:

 

(i)

a "subsidiary" or "holding company" shall be construed in accordance with
section 736 of the Companies Act 1985;

 

(ii)

“persons” includes a reference to any body corporate, unincorporated association
or partnership;

 

(iii)

a “person” includes a reference to that person's legal personal representatives,
successors and permitted assigns;

 

(iv)

a “Clause” or “Appendix”, unless the context otherwise requires, is a reference
to a clause of or appendix to this Agreement;

 

1.4

The headings in this Agreement shall not affect its interpretation.

 

 

2.

GRANT

 

2.1

ROKE hereby grants to PEAK, with effect from the Effective Date, a
non-transferable licence to utilise the Intellectual Property in order to
develop, manufacture, use and sell the Product in the Market for the Duration of
this Agreement.

 

Page 2 of 9

--------------------------------------------------------------------------------



Commercial - in - Confidence

 

2.2

For the Duration of this Agreement from the Effective date of this Agreement
ROKE shall not without the prior written approval from PEAK use the Intellectual
Property or Know-How to offer land mine detection products which compete with
the Product or assist any third party to do so. For the avoidance of doubt, this
restriction does not apply to ROKE’s involvement in:-

 

(i)

the ongoing support, installation, repair or enhancement of existing products
already sold or contracted to be sold at the time of execution of this
Agreement; and

(ii)

technologies, other than the Technology, for the location of buried objects.

 

2.3

The licence granted under Clauses 2.1 includes the right to carry out trials,
production engineering and modelling activities in relation to the continuing
development, deployment and sale of the Product.

 

 

3.

PAYMENTS

 

3.1

       PEAK shall pay to ROKE the following:

 

(i)

an Upfront Fee of £125,000.00 (one hundred and twenty five thousand pounds
sterling) shall be payable immediately upon completion of WP3 as detailed in
Task 1; and thereafter

(ii)

shall pay to ROKE a Royalty of £1,000.00 (one thousand pounds sterling) for each
Product deployed by PEAK, including sales of the Product designed by PEAK for
integration into systems manufactured by third parties or suppliers and spare or
replacement parts.

 

3.3

PEAK shall pay up to a maximum Royalty of £250,000 (two hundred and fifty
thousand pounds sterling) over a ten (10) year period commencing upon the
completion of WP3 as detailed in Task 1. After the maximum has been paid no
further royalty shall be due.

 

3.4

PEAK shall within thirty (30) days after the last days of March, June, September
and December in each year, and three months after the expiry or other
termination of this Agreement, send to ROKE a statement showing the quantity,
Net Selling Price, description and customer of the Product deployed and/or sold
by PEAK during the three months (or such shorter period as may be applicable)
ending on that day and showing the amount of Royalty due under this Agreement in
respect of the period. With each statement PEAK shall send a remittance to ROKE
for the total aggregate amount of Royalty shown by that statement to be due.

 

3.5

PEAK shall provide ROKE with an annual statement [signed by the auditors of
PEAK] confirming the information provided in accordance with Clause 3.3.  This
statement shall be submitted to ROKE by 31 August each year confirming details
of all products deployed and/or sales made for the twelve (12) month period
ended 30 June.

 

3.6

PEAK shall keep proper records and books of account showing the quantity,
prices, description and customer details of the Product deployed and/or sold
under this Agreement. These records and books of account shall be open at
reasonable times to inspection by ROKE, its auditors or other it’s appointed
representatives.

 

3.7

All sums payable under this Agreement shall be paid in UK pounds sterling and
shall be net of any deductions due in respect of any taxes, duties or other
imposts arising outside the UK.  Sums payable shall be converted to UK pounds on
the last Friday of the month in which payment is due using the Financial Times
Pound Spot and Forward Tables (http://news.ft.com/markets/spotpound) using the
‘Closing Mid-Point’ rate valid on that day. All taxes and duties payable in
respect of such amount in the UK shall be the responsibility of ROKE.

 

Page 3 of 9

--------------------------------------------------------------------------------



Commercial - in - Confidence

 

4.

PROVISION OF INFORMATION AND SUPPORT

 

4.1

ROKE shall within thirty (30) days of the Effective Date furnish PEAK with
copies of the patents as detailed in Appendix 1.  The parties accept that the
Technology does not constitute the complete technical or manufacturing
information required to produce the Product and that further development and
production engineering work is required to be undertaken by PEAK.

 

4.2

ROKE agrees to provide technical support and assistance to PEAK for the Duration
of this Agreement on standard commercial terms to be agreed.

 

 

5.

TRADE MARKS AND MARKING

 

5.1

Except to the extent required by law, a regulation of a stock exchange or the
Panel on Takeovers and Mergers, publicity or advertising relating to this
Agreement may be released by any of the parties only with the prior written
approval of the other parties.

 

5.2

PEAK shall not apply to register any trademarks relating to the Product in its
own name without the prior written permission of ROKE, such permission to be not
unreasonably withheld.

 

 

6.

PATENT

 

6.1

The Intellectual Property licensed to PEAK under this Agreement incorporates
inventions described in certain UK patent applications detailed in Appendix 1.

 

 

7.

INTELLECTUAL PROPERTY RIGHTS

 

7.1

ROKE warrants and represents to PEAK that ROKE:

 

 (i)

is the owner of the Intellectual Property free from encumbrances;

 

(ii)

has the right to grant to PEAK the rights and licences hereby granted or agreed
to be granted.

 

7.2

ROKE gives no warranty or representation that the use or application of the
Intellectual Property will not infringe any patent or other rights of any other
person.  ROKE shall not be liable for or indemnify the PEAK against any loss
sustained by the PEAK as the result of any claim made or action brought by any
third party for infringement of any letters patent, registered design or other
intellectual property right by reason of the manufacture, assembly, use,
maintenance or sale by PEAK of the Product using the Intellectual Property or
any other information supplied or to be supplied to PEAK pursuant to the terms
of this Agreement.

 

7.3

PEAK acknowledges ROKE's right, title and interest in and to the Intellectual
Property and shall not assert ownership rights to such Intellectual Property.
PEAK agrees that it shall not obtain any right, title or interest in or to the
Intellectual Property other than such as may be granted to it under this
Agreement and that PEAK shall not do or permit anything to be done in its use of
the Intellectual Property that would or could jeopardise their validity.

 

 

8.

INTELLECTUAL PROPERTY RIGHTS INFRINGEMENT

 

8.1

In the event that either Party identifies an infringement by a third party of
any of the Intellectual Property ROKE shall at its own option either:

 

Page 4 of 9

--------------------------------------------------------------------------------



Commercial - in - Confidence

 

(i)

institute or defend proceedings in its own name; or

 

(ii)

consent on terms to be agreed the manner in which PEAK would be entitled to
conduct litigation in its own name; or

 

(iii)

lend its name to any proceedings, including interlocutory proceedings where
relevant, and provide any other reasonable assistance to PEAK.




provided that PEAK shall indemnify ROKE in respect of all costs, damages and
expenses that it may reasonably incur, including any award of costs against it
arising from ROKE’s actions under this clause, and in addition any damages
recovered from the third party shall be dealt with in a manner which shall be
fair and reasonable as between ROKE and PEAK.

 

 

9.

WARRANTY

 

9.1

ROKE warrants that the patents referred to in Appendix 1 are registered. For the
avoidance of doubt, any future infringement, loss or damage caused by defects
found in the patents shall not be remediable by ROKE.

 

9.2

ROKE does not offer any warranty that the Intellectual Property or any other
information supplied or services rendered by ROKE can be used to create a
commercially successful Product.

 

9.2

The Intellectual Property and other information detailed in Appendix 1 has been
generated out of a number of research activities undertaken by ROKE and is of a
quality and format compatible with the output of typical research work.  PEAK
has satisfied itself prior to entering into this Agreement that the Intellectual
Property and other information detailed in Appendix 1 are adequate for its
intended purpose.

 

9.3

ROKE disclaims and excludes all other warranties whether express or implied in
law to the fullest extent permitted by law.

 

 

10.

CONFIDENTIALITY

 

10.1

All information and data relating to this Agreement that is made available to
PEAK in the performance of this Agreement will be treated as confidential and
PEAK undertakes to treat such confidential information with the same care as it
would reasonably treat its own confidential information.

 

10.2

PEAK agrees to ensure that provided such confidential information is not already
in the public domain; ROKE’s confidential information shall not be copied or
disclosed to any third party in any manner.

 

10.3

Upon expiration or termination of this Agreement PEAK undertakes, if required to
do so by ROKE, to immediately return to ROKE all ROKE’s confidential
information.

 

 

10.4

        The requirement for confidentiality will survive the termination of this
Agreement by ten years.

 

 

11.

DURATION AND TERMINATION

 

11.1

 This Agreement shall commence on the date of signing by all parties (the
“Effective Date”) and shall then, continue in full force and effect until
otherwise terminated in accordance with this Clause (the “Duration”).

 

Page 5 of 9

--------------------------------------------------------------------------------



Commercial - in - Confidence

 

11.2

Either party (the "Initiating Party") may terminate this Agreement with
immediate effect by notice in writing to the other party (the "Breaching Party)
on or at any time after the occurrence of any of the events specified in Clause
11.3 in relation to the Breaching Party.

 

11.3

The events are:

 

(i)

a material breach by the Breaching Party of any of its obligations under this
Agreement which (if the breach is capable of remedy) the Breaching Party has
failed to remedy within 30 days after receipt of notice in writing from the
Initiating Party giving particulars of the breach and requiring the Breaching
Party to do so provided that if such breach is incapable of remedy within such
30 day period and the Breaching Party is diligently proceeding to remedy the
default by taking active, effective and continuing steps to do so the Initiating
Party shall not be entitled to terminate if the default is in fact remedied
within a reasonable time;

 

(ii)

the passing by the Breaching Party of a resolution for its winding-up or the
making by a court of competent jurisdiction of an order for the winding-up of
the Breaching Party or the dissolution of the Breaching Party;

 

(iii)

the making of an administration order in relation to the Breaching Party or the
appointment of a receiver over, or the taking possession or sale by an
encumbrancer of, any of the Breaching Party's assets; and/or

 

(iv)

the Breaching Party making an arrangement or composition with its creditors
generally or making an application to a court of competent jurisdiction for
protection from its creditors generally.

 

 

11.4

This Agreement shall immediately terminate and all rights and obligations shall
immediately cease should the development work contemplated by ROKE under Task 1
be terminated prior to completion of the development of the Product in
accordance with the terms and conditions of the Development and Consultancy
Support Services Agreement.

 

11.5

All rights and obligations of the parties shall cease to have effect immediately
upon termination of this Agreement except that termination shall not affect:

 

(i)

the accrued rights and obligations of the parties at the date of termination;
and

 

(ii)

any provisions of this Agreement necessary for the interpretation or enforcement
of this Agreement.

 

 

12.

EXPORT LICENSES

 

12.1

Each Party agrees to abide by any applicable national or international rules and
regulations controlling the export of the Technology or Products incorporating
the Technology and agrees to indemnify and hold the other Party harmless for all
claims, demands, damages, costs, fines, penalties, attorney's fees, and all
other expenses arising from failure of the indemnifying Party to comply with
such rules or restrictions.

 

Page 6 of 9

--------------------------------------------------------------------------------



Commercial - in - Confidence

 

13.

MARKET DESIGNATION

 

13.1

If at any time, PEAK considers that a Product developed for a particular market
application could be exploited in a different market in the business interests
of both Parties, then PEAK may request ROKE to redefine the definitions of
Market.  Subject to any outstanding third party commitments, ROKE shall not
unreasonably refuse such a request.

 

 

14.

ASSIGNMENT AND SUBCONTRACTING

 

14.1

        Neither party shall assign or transfer or purport to assign or transfer
any of its rights or obligations under this Agreement. Provided that:-

 

(i)

ROKE may assign its rights under this Agreement in connection with the transfer
to Siemens PLC or any of its subsidiaries for the time being of the business of
ROKE.

(ii)

PEAK may subcontract the manufacture, support or distribution of the Product to
a third party.

 

14.2

Neither party shall subcontract the performance of any of its obligations under
this Agreement (other than as specifically stated in Clause 2.4) without the
prior consent of the other, such consent not to be unreasonably withheld or
delayed.

 

15.

INDEMNITIES AND LIMITATIONS OF LIABILITY

 

15.1

Each party indemnifies the other for direct physical injury or death to the
extent that it is shown to have been caused by the negligence of that party or
its employees in connection with the performance of this Agreement.

 

15.2

ROKE will indemnify PEAK for direct damage to property to the extent that it is
shown to have been caused by the negligence of ROKE or its employees in
connection with the performance of this Agreement.  ROKE’s total liability under
this sub-clause will by limited to £250,000 (two hundred and fifty thousand
pounds sterling) for any one event or series of connected events.

 

15.3

Any contractual liabilities of ROKE to PEAK under this Agreement including all
related costs, fees and expenses will not under any circumstances cumulatively
exceed £125,000 paid to ROKE by PEAK under Clause 3 of this Agreement.

 

15.4

Except as stated in this Agreement ROKE disclaims all liability to PEAK in
connection with ROKE’s performance under this Agreement and in no event will
ROKE be liable to PEAK for any special, indirect or consequential damages
including but not limited to loss of profits or arising from loss of data, loss
of use or loss of opportunity.

 

 

16.

GENERAL

 

16.1

No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.

 

 

Page 7 of 9

--------------------------------------------------------------------------------



Commercial - in - Confidence

 

16.2

The failure to exercise or delay in exercising a right or remedy under this
Agreement shall not constitute a waiver of the right or remedy or a waiver of
any other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy. Nothing in this Agreement
shall be construed as creating a partnership between the parties or as
constituting either party as the agent of the other party (save as expressly set
out in this Agreement) for any purpose whatsoever and neither party shall have
the authority or power to bind the other party or to contract in the name of or
create a liability against the other party in any way or for any purpose.

 

16.3

Neither party shall be liable for total or partial failure to perform its
obligations in this Agreement during any period in which its performance is
prevented or hindered by circumstances beyond its reasonable control.

 

16.4

In the event that any of the terms of this Agreement is judged to be in whole or
in part illegal or unenforceable for any reason the remainder of the terms shall
remain in force.

 

16.5

Both parties agree during the period of this Agreement not directly or
indirectly to solicit for employment any of the staff of the other party at any
time engaged directly in the pursuance of this Agreement without the prior
written consent from that other party.

 

16.6

This Agreement represents the entire agreement between the parties.  The
Agreement supersedes any and all prior or contemporaneous, written or oral
negotiations, correspondence, understandings and agreements between the parties,
respecting the subject matter of this Agreement but excluding any
misrepresentations that were made or given fraudulently.

 

16.7

The parties hereby agree that a person who is not a party to this Agreement
shall have no rights under the Contracts (Rights of Third Parties) Act 1999 and
that nothing in this Agreement shall be deemed to create a right that is
enforceable by any person who is not a party to the Agreement.

 

16.8

This Agreement is governed by and shall be construed in accordance with English
law and the exclusive jurisdiction of the English courts.  In the event of any
dispute arising in respect of this Agreement and the matter is not resolved
within a period of fourteen (14) days from the date of notification of the
dispute then the parties shall aim to resolve the dispute by Alternative Dispute
Resolution (ADR) Procedure using the services for the Centre of Dispute
Resolution (CEDR), 3-5 Norwich Street, London EC4A IEJ, prior to any such
dispute being referred to the courts.

 

 

EXECUTED by the parties

 

Signed by  /s/ Authorized Signatory                     )

                                                                              
      )

for and on behalf of                                                  )

ROKE MANOR RESEARCH LIMITED                )

 

 

 

 

Signed by /s/ Larry Olson                                     )

    
                                                                              )

for and on behalf of                                                )

 PEAK RESOURCES INCORPORATED              )

 

Page 8 of 9

--------------------------------------------------------------------------------



Commercial - in - Confidence

 

 

APPENDIX I

 

 

 

Copies of the following patents for ‘Cold Sky’ sensor Technology:-

 

Patent Reference

Number

Status

Publication

date

Filings

Description

GB2292463A

Granted

21.02.1996

UK

Improvements in or relating to

buried object detection systems.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 9 of 9